—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Southampton dated April 19, 2001, granting final amended approval to Parrish Pond Associates, LLC, on an application for a subdivision in the Town of Southampton, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Jones, J.), dated April 22, 2002, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, with one bill of costs to the respondents.
The petitioners seek to review a determination of the respondent Planning Board of the Town of Southampton which *282granted final amended approval to the respondent Parrish Pond Associates, LLC, for a subdivision application in the Town of Southampton. As the petitioners failed to move in this Court for a preliminary injunction to preserve the status quo pending the determination of this appeal, and as the work at issue is substantially completed, they failed to preserve their rights pending appellate review. The appeal therefore must be dismissed as academic (see Matter of Padavan v City of New York, 291 AD2d 561 [2002]; Matter of Gorman v Town Bd. of Town of E. Hampton, 273 AD2d 235 [2000]; see also Matter of Dreikausen v Zoning Bd. of Appeals of City of Long Beach, 98 NY2d 165 [2002]; Matter of Imperial Improvements v Town of Wappinger Zoning Bd. of Appeals, 290 AD2d 507 [2002]). Florio, J.P., Krausman, Goldstein and Townes, JJ., concur.